Citation Nr: 1638765	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  05-30 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety secondary to service-connected disabilities.  

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected disabilities.  

3.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU) prior to November 8, 2013.  

4.  Entitlement to a disability rating in excess of 30 percent for a migraine headache disability from December 1, 2010 to the present.  

5.  Entitlement to a disability rating in excess of 60 percent for hypertensive heart disease from December 1, 2010 to November 8, 2013.  




ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from March 1978 to February 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Claims were remanded in January 2008 and October 2012 for additional development.  


FINDING OF FACT

In July 2016, prior to the promulgation of a decision by the Board, the Veteran submitted a written statement showing his clear intent to withdraw all issues from appellate jurisdiction.  There are no questions of law or fact remaining before the Board.  


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal regarding claims for service connection for a psychiatric disability and diabetes, for entitlement to a staged TDIU, and for higher staged disability ratings for migraine headaches and hypertensive heart disease have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105 (d)(5) (West 2014).  A substantive appeal may be withdrawn in writing or on the record at a hearing, and may occur at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (b)(1) (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative . 38 C.F.R. § 20.204 (a) .

In the present case, the Veteran has withdrawn all of the issues on appeal in a July 2016 written statement.  Therefore, there remain no allegations of errors of fact or law for appellate consideration on these matters.  Accordingly, the Board does not have jurisdiction to review these matters, and they are dismissed.


ORDER

The appeal is dismissed.  


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


